
	
		110th CONGRESS
		2d Session
		S. CON. RES. 71
		IN THE SENATE OF THE UNITED
		  STATES
		CONCURRENT RESOLUTION
		Authorizing the use of the rotunda of the
		  Capitol for the presentation of the Congressional Gold Medal to Michael Ellis
		  DeBakey, M.D. 
	
	
		1.Use of the rotunda of the Capitol for the
			 presentation of the Congressional Gold MedalThe rotunda of the United States Capitol is
			 authorized to be used on April 23, 2008, for the presentation of the
			 Congressional Gold Medal to Michael Ellis DeBakey, M.D.. Physical preparations
			 for the conduct of the ceremony shall be carried out in accordance with such
			 conditions as may be prescribed by the Architect of the Capitol.
		
	
		
			Passed the Senate March 14 (legislative day, March 13),
			 2008.
			
			Secretary
		
	
	
	
